The information in this case contains three counts. In the first, the defendant is charged with unlawfully manufacturing intoxicating liquor for the purpose of sale; second, with unlawful possession of intoxicating liquor for the purpose of sale; and third, with the unlawful possession of two stills. The trial resulted in a verdict of guilty upon all three counts. Motion for new trial being made and denied, judgment and sentence were entered, from which the defendant appeals.
[1] It is first contended that the trial court erred in sustaining an objection to questions directed to the state's witnesses on cross-examination by the appellant. The ruling of the trial court was correct for two reasons: First, the matter sought to be elicited was not proper cross-examination; and second, it was immaterial. The fact, if it be a fact, that a person not a party to this proceeding had the reputation of being a "moonshiner," had no tendency to exonerate the appellant from the charges made against him.
[2] The appellant also complains of two instructions, but we find no error in this regard. The instructions objected to are correct in themselves, so far as they go, and if the appellant desired other matters covered, he should have requested an instruction. The instructions criticized, when read in connection with all the other instructions given, clearly and concisely present the case to the jury, and the appellant was in no wise prejudiced by any of the instructions given.
The judgment will be affirmed.
TOLMAN, C.J., HOLCOMB, BEALS, and MILLARD, JJ., concur. *Page 249